Exhibit 10.1




February 21, 2013




Air 1 Flight Support, Inc.

Attn: Mr. Victor Miller, President

9858 Glades Rd., Suite D3-178

Boca Raton, FL 33434







Re:

Letter of Intent Re: Acquisition of Air 1 Flight Support, Inc.







Dear Mr. Miller:




This non-binding letter of intent (the “LOI”) sets forth the understanding of
the mutual intentions of the below parties regarding the proposed transaction
between: (i) Tactical Air Defense Services, Inc., a Nevada corporation (“TADF”);
and (ii) Air 1 Flight Support, Inc., a Florida corporation (“Air 1”) (TADF and
Air 1 may be referred to hereinafter individually as a “Party” and collectively
as the “Parties”).




1.           Transaction Architecture.    Air 1 shall transfer to TADF all
shares of Air 1 common stock, which shall represent 100% of the equity interest
of Air 1 (the “Air 1 Equity”), such that Air 1 shall become a wholly owned
subsidiary of TADF. In exchange, the existing shareholders of Air 1 shall be
issued five million (5,000,000) shares of TADF’s Series C Preferred Stock (the
“Air 1 Shares”), with such rights, privileges, and preferences as outlined in
TADF’s Certificate of Designation to the Articles of Incorporation (the
“Certificate of Designation”, a copy of which has been attached hereto as
Exhibit A). (The above exchange shall be referred to herein as the
“Transaction”). Following the closing of the Transaction, the post transaction
entity shall continue its existence as a wholly owned subsidiary of TADF. The
Transaction may be structured as a tax-free share exchange agreement or other
similar agreement.




2.

Transaction Closing.  The Parties shall use their commercially best efforts to
close the Transaction (the “Closing”) within 30 days of execution by both
Parties of this LOI, although the Closing may take place prior to 30 days from
execution of this LOI upon written agreement by both Parties, and may be
extended beyond 30 days from execution of this LOI upon written agreement by
both Parties.




3.

Existing Air 1 Assets.   As of the date of this LOI, Air 1 owns maintenance,
refueling, and ground support equipment capable of supporting F-5 and other
aircraft.  




4.

Definitive Agreements.    The Parties shall commence preparation of definitive
legal agreements that will affect the Transaction and other commitments
contemplated herein (the “Definitive Agreements”). The Definitive Agreements
will contain the general provisions outlined above in addition to the usual and
customary representations and warranties, covenants, conditions, and
indemnifications for transaction of this kind, including, without limitations:
environmental, tax, and securities filings, and corporate filings, and the
accuracies of all of the same.  




5.

Due Diligence.      For a period of ninety (90) days following execution of this
LOI (the “Due Diligence Period”), the Parties must comply with all reasonable
requests to review relevant information concerning themselves and business
entities they are affiliated with, insofar as such requests are reasonably
related to the completion of the Transaction. Upon the execution of this LOI by
all Parties and subsequent request to or by a Party, the Parties shall mutually
exchange the following:




-

All Financial Statements;

-

History of financings and related documents;

-

All employment contracts and consulting agreements;

-

A list of all officers, key employees, directors, and advisors, with related
bios;

-

A list and description of all assets;

-

A list of all known liabilities and claims;

-

A list of all licenses and certifications;

-

Certificate of Incorporation (with any amendments thereto);

-

All board minutes;

-

Bylaws (with any amendments thereto); and

-

Current shareholder list.





Page 1 of 4




--------------------------------------------------------------------------------




6.

Transaction Document Expenses.  Each Party shall be solely responsible for all
fees and expenses of the Parties agents, advisors, attorneys and accountants
with respect to the negotiation of this LOI, the negotiation and drafting of the
Definitive Agreements and, if Definitive Agreements are executed, the closing of
the Transaction.




7.

No Shop.      Until the closing of the Transaction or termination of
negotiations related to such Transaction, Air 1 may not enter into any
transaction or agreement related to the sale of the Air 1 Equity, or any of its
assets, or otherwise encumber or enter into an agreement that would encumber any
of the foregoing, or enter into any agreement outside of the ordinary course of
business or that would otherwise hinder the Parties rights or intentions under
this agreement.  




8.

Confidentiality, Non-Disclosure and Subsequent Public Announcement.    The
Parties agree to execute mutual non-disclosure agreements in connection with
this LOI and the Transaction in order to protect each Party’s confidential and
proprietary information. Following the execution of this LOI, TADF shall release
a Form 8-K with the SEC and related press release regarding the LOI and the
proposed Transaction. With the exception of the Form 8-K and press release
described in this section, the Parties agree not to issue any further press
releases or make any further public announcement regarding the Transaction prior
to the Closing without prior written mutual consent of all Parties, except where
a public announcement is otherwise required by law.




9.

Acknowledgments and Assent.  The Parties acknowledge that they were advised to
consult with an independent attorney prior to signing this LOI and that they
have in fact consulted with counsel of their own choosing prior to executing
this LOI. The Parties agree that they have read this LOI and understand the
content herein, and freely and voluntarily assent to all of the terms herein.  




We trust that these terms accurately reflect our understanding. If there are any
questions or comments regarding the same, please feel to contact me at your
convenience. Otherwise kindly execute this LOI acknowledging your agreement to
the terms outlined above.




Agreed and accepted by:




Tactical Air Defense Services, Inc.

a Nevada corporation










_________________________________

By: Alexis Korybut

Its: Chief Executive Officer

Air 1 Flight Support. Inc.

a Florida corporation










_________________________________

By: Victor Miller

Its: President

















Page 2 of 4




--------------------------------------------------------------------------------

EXHIBIT A




Tactical Air Defense Services, Inc.

Certificate of Designation to the Articles of Incorporation

Series C Preferred Stock




TACTICAL AIR DEFENSE SERVICES, INC., a Nevada corporation (the “Corporation”)
organized and existing under and by virtue of the provisions of the Nevada
Revised Statutes of the State of Nevada (the “NRS”) does hereby certify:




WHEREAS, pursuant to the Corporation’s Articles of Incorporation (as amended),
the Corporation’s Board of Directors (the “Board”) is authorized to issue, by
resolution and without any action by the Corporation’s shareholders, up to
50,000,000 shares of preferred stock, par value $0.001 (the “Preferred Stock”),
in one or more series, and the Board may establish the designations, dividend
rights, dividend rate, conversion rights, voting rights, terms of redemption,
liquidation preferences, sinking fund terms and all other preferences and rights
of any series of Preferred Stock, including rights that could adversely affect
the voting power of the holders of the Corporation’s common stock;




WHEREAS, the Board believes it to be in the best interest of the Corporation and
its shareholders to designate classes of Preferred Stock as outlined below;




RESOLVED, pursuant to the NRS, the Board hereby files this Certificate of
Designation (the “Certificate”) and designates the following classes of
Preferred Stock as follows:




C.

Series C Preferred Stock.  The Corporation is authorized to issue up to Fifty
Million (50,000,000) shares of Preferred Stock. Twenty Five Million (25,000,000)
shares of the authorized and unissued Preferred Stock of the Corporation are
hereby designated “Series C Preferred Stock” with the following rights,
preferences, powers, privileges and restrictions, qualifications and
limitations:




1.

Conversion into Common Stock.




1.1

Shareholder Conversion Rights.  Each one (1) share of Series C Preferred Stock
may be convertible as described herein into four hundred (400) shares of Common
Stock (the “Series C Conversion Ratio”) at anytime following the issuance date
of such shares. Each holder of Series C Preferred Stock who desires to convert
into the Corporation’s Common Stock must provide five (5) days written notice
(the date of receipt by the Corporation being the “Conversion Date”) to the
Corporation of its intent to convert one or more shares of Series C Preferred
Stock into Common Stock (each a “Conversion Notice”). The Corporation may, in
its sole discretion, waive the written notice requirement and allow the
immediate exercise of the right to convert.




 1.2

Mechanics of Conversion.    No fractional shares of Common Stock shall be issued
upon conversion of Series C Preferred Stock and the number of shares of Common
Stock to be issued shall be determined by rounding to the nearest whole share (a
half share being treated as a full share for this purpose). Such conversion
shall be determined on the basis of the total number of shares of Series C
Preferred Stock the holder is at the time converting into Common Stock and such
rounding shall apply to the number of shares of Common Stock issuable upon
aggregate conversion. Prior to any conversion, the certificate or certificates
representing Series C Preferred Stock to be converted shall be surrendered to
the Corporation, duly endorsed with a medallion stamp guarantee, at the office
of the Corporation or its transfer agent. The Corporation shall, within fifteen
(15) business days, issue a certificate or certificates for the number of shares
of Common Stock to which the holder shall be entitled.




1.3

Adjustment of Series C Conversion Ratio.

 

(a)

Stock Splits, Etc. The number and kind of securities issuable upon the
conversion of shares of Series C Preferred Stock (the “Series C Conversion
Shares”) and the Series C Conversion Ratio shall be subject to adjustment from
time to time upon the happening of any of the following. In case the Corporation
shall: (i) subdivide its outstanding shares of Common Stock into a greater
number of shares of Common Stock or (ii) combine its outstanding shares of
Common Stock into a smaller number of shares of  Common Stock, then the Series C
Conversion Ratio and number of Series C Conversion Shares issuable upon
conversion immediately prior thereto shall be adjusted so that the holder of
Series C Preferred Stock shall be entitled to receive the kind and number of
Series C Conversion Shares or other securities of the Corporation which they
would have owned or have been entitled to receive had such shares of Series C
Preferred Stock been converted in advance thereof.





Page 3 of 4




--------------------------------------------------------------------------------




(b)

Reorganization, Reclassification, Merger, Consolidation or Disposition of
Assets. In case the Corporation shall reorganize its capital, reclassify its
capital stock, consolidate or merge with or into another corporation (where the
Corporation is not the surviving corporation or where there is a change in or
distribution with respect to the Common Stock of the Corporation), or sell,
transfer or otherwise dispose of all or substantially all its property, assets,
or business to another corporation and, pursuant to the terms of such
reorganization, reclassification, merger, consolidation or disposition of
assets, shares of common stock of the successor of acquiring corporation, or any
cash, shares of stock or other securities or property of any nature whatsoever
(including warrants or other subscription or purchase rights) in addition to or
in lieu of common stock of the successor or acquiring corporation (“Other
Property”), are to be received by or distributed to the holders of Common Stock
of the Corporation, then Series C Preferred Stock holder shall have the right
thereafter to receive, upon conversion, the number of shares of common stock of
the successor or acquiring corporation or of the Corporation, if it is  the
surviving corporation, and Other Property receivable upon or as a result of such
reorganization, reclassification, merger, consolidation or disposition of assets
by a holder of the number of shares of Common Stock for which shares of Series C
Preferred Stock are exercisable immediately prior to such event.  In case of any
such reorganization, reclassification, merger, consolidation or disposition of
assets, the successor or acquiring corporation (if other than the Corporation)
shall expressly assume  the due and punctual observance and performance of each
and every covenant and condition of this designation to be performed and
observed by the Corporation and all the obligations and liabilities hereunder,
subject to such modifications as may be deemed appropriate (as determined in
good faith by resolution of the Board) in order to provide for adjustments of
shares of Common Stock convertible from shares of Series C Preferred Stock which
shall be as nearly equivalent as practicable to the adjustments provided for in
this Section.  




2.

Notices. Unless otherwise specified in the Corporation’s Certificate of
Incorporation or Bylaws, all notices or communications given hereunder shall be
in writing and, if to the Corporation, shall be delivered to it as its principal
executive offices, and if to any holder of Series C Preferred Stock, shall be
delivered to it at its address as it appears on the stock books of the
Corporation.





Page 4 of 4


